Name: Council Regulation (Euratom, ECSC, EEC) No 1307/87 of 11 May 1987 amending Council Regulation (ECSC, EEC, Euratom) No 300/76 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  organisation of work and working conditions
 Date Published: nan

 13.5.1987 EN Official Journal of the European Communities L 124/6 COUNCIL REGULATION (Euratom, ECSC, EEC) No 1307/87 of 11 May 1987 amending Council Regulation (ECSC, EEC, Euratom) No 300/76 determining the categories of officials entitled to allowances for shiftwork, and the rates and conditions thereof THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 793/87 (2), and in particular the second subparagraph of Article 56a thereof, Having regard to the proposal from the Commission made after consulting the Staff Regulations Committee, Whereas dispatch facilities for the Official Journal of the European Communities must be permanently available so that it can be distributed by the deadlines laid down; whereas, for one week in five, staff responsible for distribution work at night, including Saturdays, Sundays and public holidays; Whereas Regulation (ECSC, EEC, Euratom) No 300/76 (3), as last amended by Regulation (EEC, Euratom, ECSC) No 3856/86 (4), should therefore be extended to cover such staff, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (1) of Regulation (ECSC, EEC, Euratom) No 300/76 is hereby amended as follows: (1) The section of the first subparagraph following the words telex service, and preceding the indents, shall be replaced by the following: or involved in the dispatch of the Official Journal of the European Communities, who is engaged in shiftwork within the meaning of Article 56a of the Staff Regulations, shall be entitled to an allowance of:. (2) The following indent shall be inserted after the first indent:  Bfrs 12 641 where the department operates on a two-shift basis, one of them at night, including Saturdays, Sundays and public holidays;. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the first day of the month following that in which it enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1987. For the Council The President M. EYSKENS (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 79, 21. 3. 1987, p. 1. (3) OJ No L 38, 13. 2. 1976, p. 1. (4) OJ No L 359, 19. 12. 1986, p. 5.